14-1721
Fernandez v. Colvin
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 21st day of April, two thousand fifteen.

PRESENT: RALPH K. WINTER,
                 JOHN M. WALKER, JR.,
                 REENA RAGGI,
                                 Circuit Judges.
----------------------------------------------------------------------
HATTIE FERNANDEZ,
                                 Plaintiff-Appellant,

                        v.
                                                                            No. 14-1721-cv
CAROLYN W. COLVIN,
                                 Defendant-Appellee.
----------------------------------------------------------------------
FOR APPELLANT:                                    Hattie Fernandez, pro se, Bronx, New York.

FOR APPELLEE:                                    Peter Aronoff, Benjamin H. Torrance, Assistant
                                                 United States Attorneys, for Preet Bharara,
                                                 United States Attorney for the Southern District
                                                 of New York, New York, New York.

          Appeal from a judgment of the United States District Court for the Southern District

of New York (Katherine B. Forrest, Judge).


                                                     1
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on March 26, 2014, is AFFIRMED.

       Plaintiff Hattie Fernandez, proceeding pro se, challenges the district court’s

affirmance of the Commissioner of Social Security’s denial of her application for disability

benefits. We review the administrative record de novo, but we will set aside the agency

decision “only if the factual findings are not supported by substantial evidence or if the

decision is based on legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008)

(citation and internal quotation marks omitted). We have defined “substantial evidence”

as more than a “mere scintilla,” and as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir.

2013) (internal quotation marks omitted). Under that standard, “once an [administrative

law judge] finds facts, we can reject those facts only if a reasonable factfinder would have

to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.

2012) (emphasis and internal quotation marks omitted).           We assume the parties’

familiarity with the facts and record of prior proceedings, which we reference only as

necessary to explain our decision to affirm.

       Here, an independent review of the record and relevant case law reveals that the

administrative law judge’s decision was legally correct and supported by substantial

evidence. We affirm substantially for the reasons stated by the district court in its

thorough March 21, 2014 decision.


                                               2
      We have considered all of Fernandez’s arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                FOR THE COURT:
                                CATHERINE O’HAGAN WOLFE, Clerk of Court




                                          3